           Case 1:17-cr-00075-NONE-SKO Document 116 Filed 07/27/21 Page 1 of 1



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          NO. 1:17-CR-00075-NONE-SKO
12                         Plaintiff,                   ORDER GRANTING GOVERNMENT’S MOTION
                                                        FOR EXTENSION
13   v.                                                 OF TIME
14   KENNY RAY RANDALL,
15                         Defendant.
16

17           On July 23, 2021 the Government requested an extension of time to September 9, 2021, to file its
18 response or motion to dismiss defendant’s compassionate release motion. Docket No. 108.

19           IT IS HEREBY ORDERED that the Government’s request for an extension is granted. The
20 Government’s response is now due September 9, 2021.

21

22 IT IS SO ORDERED.

23        Dated:   July 27, 2021
                                                      UNITED STATES DISTRICT JUDGE
24

25
26

27

28
                                                        1
29

30
